PER CURIAM.
After a hearing, the District Court1 found that Daniel J. Whitt had violated the conditions of his supervised release, revoked it, and sentenced him to six months imprisonment and one year supervised release. Whitt appeals.
We have reviewed the district court record and appellant’s brief. Finding no error, we affirm the judgment of the District Court. When the District Court imposed sentence on revocation of supervised release, the punishment selected was less than the statutory maximum, less than the three years of supervised release originally received by the defendant, and at the lower range of the term suggested by the Guidelines, U.S.S.G. § 7B1.4(a). Violations that Whitt admitted (testing positive for marijuana), standing alone, were sufficient to support the Court’s action.
Affirmed.

. The Hon. Dean Whipple, Chief Judge, United States District Court for the Western District of Missouri.